DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-10 and 12-18 in the reply filed on 12/29/2021 is acknowledged.
Claims 1-4 and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.
Response to Amendment
Applicant amendment filed 12/29/2021 has been entered and is currently under consideration.  Claims 1-18 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the composite spinneret plate" in ln 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 further recites “a composite spinneret plate” in ln 16-17.  It is not clear if this composite spinneret plate is the same as or different from the first instance of composite spinneret plate in claim 1.
Claim 5 recites “an oil agent contains a crown ether, and a content of the crown ether ranges from 67.30- 85.58 wt%” in ln 14-15.  It is not clear how the oil agent relates to the claimed method, i.e., the claim does not specify if the oil agent is used in the oiling step, or any step.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean wherein oiling involves using an oil agent containing a crown ether, and a content of the crown ether ranges from 67.30- 85.58 wt%.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Allowable Subject Matter
Claims 5-10 and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Lennon et al. (US 2017/0304128) hereinafter Lennon teaches:
A method for preparing a lightweight heat-preserving fiber, comprising: performing measuring, composite spinneret extrusion, cooling, drawing, and heat setting on a polyester melt to obtain the lightweight heat-preserving fiber ([0018, 0023-0024, 0032]); wherein
the composite spinneret plate has a plurality of hollow spinning holes and a plurality of circular spinning holes at the same time (Fig 1: capillaries 110; [0025]); a ratio of a micropore length of each hollow spinning hole of the plurality of hollow spinning holes to a micropore length of each hollow spinning hole of the plurality of circular spinning holes equals to a product of a ratio of an equivalent diameter of the each hollow spinning hole to an equivalent diameter of the each circular spinning hole and a coefficient K, the equivalent diameter of the each hollow spinning hole is a ratio of a cross- sectional area to a cross-sectional circumference of the each hollow spinning hole, the equivalent diameter of the each circular spinning hole is a ratio of a cross-sectional area to a cross-sectional circumference of the each circular spinning hole, and the coefficient K ranges from 0.97-1.03 ([0014-0015, 0025]; the capillaries 110 produce simultaneously hollow and circular fibers.  Since the hollow capillaries and circular capillaries have the same dimensions, the claimed ratios and K are all equal to 1);
wherein a bundle of the lightweight heat-preserving fiber extruded from a composite spinneret plate comprises a hollow monofilament and a circular monofilament, and the lightweight heat-preserving fiber is made of polyester ([0018, 0034]), and
a fabric is prepared by the lightweight heat-preserving fiber ([0034]).
Lennon does not teach a thermal conductivity of a knitted fabric having a basis weight of 100/m2 is less than or equal to 0.150 W/m-K.
In the same field of endeavor regarding fibers, Hamaguchi et al. (JP2010203000 with reference made to examiner provided machine translation) hereinafter Hamaguchi teaches a knitted fabric having a basis weight and thermal conductivity that overlaps with the claimed ranges for the motivation of providing a knitted fabric that highly satisfies the conflicting performance of heat retention, thin fabric and light weight (ln 66-79).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thermal conductivity and basis weight as taught by Hamaguchi that overlaps with the claimed range in order to provide a knitted fabric that highly satisfies the conflicting performance of heat retention, thin fabric and light weight.
Lennon in view of Hamaguchi does not teach winding, and oiling using an oil agent containing a crown ether, and a content of the crown ether ranges from 67.30-85.58 wt%.
In the same field of endeavor regarding fibers, Takano et al. (JP2007197887 with reference made to examiner provided machine translation) teaches winding a fiber and oiling using an oil agent containing a crown ether (ln 161-175, ln 413-417).
However, Takano does not teach the a content of the crown ether ranges from 67.30-85.58 wt%.  Takano teaches range of 0.5 to 10% by weight (ln 161-175).
Since the prior art does not teach each and every limitation either alone or in combination, claim 5 is indicated for allowable subject matter.
Claims 6-10 and 12-18 are indicated for allowable subject matter due to dependency on claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743